Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 19, 2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-12-00187-CV
                                   ____________

                       DOMINIC SRESHTA, M.D., Appellant

                                           V.

   JACQUELINE JURASEK, Individually and as Representative of the Estate of
    Bernice Twardowski, JANICE BURNSIDE, and JAMES TWARDOWSKI,
                                Appellees


                      On Appeal from the 127th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2011-68879


                      MEMORANDUM OPINION

      This is an interlocutory appeal from an order signed February 3, 2012. On April
12, 2012, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                        PER CURIAM


Panel consists of Justices Frost, Seymore, and McCally.